Citation Nr: 1550001	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  09-45 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by vertigo.

2.  Entitlement to service connection for residuals of status post total abdominal hysterectomy due to uterine fibroids with dysmenorrhea, to include as secondary to service-connected fibrocystic breast disease and umbilical hernia scar.


REPRESENTATION

Appellant (Veteran) represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran had active duty service from October 1974 to October 1977, September 1979 to September 1980, and December 1990 to April 1991; the Veteran is also shown to have periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) at least through 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The entire record, which consists of electronic claims files, has been reviewed.  Relevant evidence has not been included in the record since the most recent supplemental statement of the case (SSOC) dated in August 2015.  

In July 2012 and August 2014, the Board remanded the claims on appeal for additional development and medical inquiry.  The case has been returned to the Board for additional appellate consideration.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the delay, a remand is warranted for the issues on appeal for additional development and medical inquiry.  

First, additional notification should be provided to the Veteran pursuant to 38 C.F.R. § 3.159(e) with regard to negative responses from the Records Management Center (RMC) and two private hospitals.  In November 2014, the RMC notified VA of negative search results regarding medical records pertaining to the Veteran.  In February and March 2015, two private hospitals provided similar responses insofar as neither hospital provided the amount of records the Veteran indicated should exist in her January 2015 VA Form 21-4142.  The AOJ should notify the Veteran pursuant to 38 C.F.R. § 3.159(e) of the negative responses, and of the unavailability of records.  

Second, with regard to the claim regarding a vestibular disorder, additional medical inquiry is warranted.  VA examination reports and addenda dated during the appeal period - in March 2008, December 2012, February 2015, May 2015, and August 2015 - indicate that the Veteran does not have a vestibular or a vertigo disorder.  The Veteran's STRs and VA treatment records indicate, however, an ongoing problem with cerumen impactions.  This is confirmed by the examiner who conducted the August 2015 report, who indicated multiple post-service cerumen impactions.  An opinion should be provided regarding whether the Veteran currently has a disorder manifested by vertigo that began in or is related to active service.  

Third, a medical opinion should be included in the claims file addressing whether pre-service uterine fibroids were aggravated by active service.  The Veteran claims that she was diagnosed with uterine fibroids during a pregnancy in May 1990, just before commencement of active service in December 1990.  She expressly asserted in June 2008 that her fibroid disorder "was aggravated and later resulted in me having to suffer a hysterectomy."  As the Veteran has a professional background in nursing, her statements are competent.  Moreover, her assertion is supported by two VA medical professionals.  In a July 2008 letter, a treating VA nurse stated that the "fibroid was present prior and during her pregnancy[.]"  In a November 2014 VA compensation examination report, the examiner noted the Veteran's pregnancy in May 1990 and indicated "it was at this time her fibroids were discovered."  An opinion regarding whether a uterine fibroid disorder preexisted service between December 1990 and April 1991, and whether it was aggravated during service, should be included in the claims file.  38 U.S.C.A. § 1111.   

Fourth, any outstanding VA treatment records should be included in the claims file.  The most recent VA records are dated in February 2015. 

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any VA treatment records dated since February 2015.  

2.  Provide notice to the Veteran in accordance with 38 C.F.R. § 3.159(e) regarding the negative November 2014 response from the RMC, and the February and March 2015 responses from private hospitals.  Kaiser Permanente reported that the records had been destroyed and the other private facility noted it was providing all available records, which dated from 2008, while the Veteran reported receiving treatment there starting in 1993.  The notice must contain the following information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the records; 

(iii) A description of any further action VA will take regarding the claims, including, but not limited to, notice that VA will decide the claims based on the evidence of record unless the claimant submits the records VA was unable to obtain; and

(iv) A notice that the claimant is ultimately responsible for providing the evidence. 

The Veteran must then be given an opportunity to respond.

3.  After the development above has been completed, the Veteran's case should again be made available to the VA examiner (or to suitable substitute) who conducted the February 2015 examination into the vertigo disorder, and to the VA examiner (or to suitable substitute) who conducted the November 2014 VA examination into the gynecological disorder.  Each examiner is asked to provide an addendum opinion which responds to the following questions.   

Vertigo  

VA medical records include an active problem of dizziness.  However, the August 2015 addendum opinion indicated that the dizziness the Veteran was experiencing was not true vertigo and there was no documentation of either vertigo, dizziness or cerumen impactions except one time in 1977.

The examiner's attention is directed to the Veteran's report that she was treated on several occasions for cerumen and impaction with associated dizziness.  The Veteran expressed concern with her "episodic dizziness with associated blurred vision."  The diagnosis was headaches/dizziness.  See VA treatment record of October 12, 2007.  The Veteran reported having headaches for 30 years, which sometimes were associated with dizziness.  See VA neurology MD note of January 16, 2008.  It is also noted that the Veteran reported that she had "occ headaches & dizziness, attributed to accident from falling off bike at age 5."  See VA PCT-NP note of March 29, 2006.   

Please address the following inquiries in an addendum opinion:

(a)  Is it clear and unmistakable that the Veteran had a disorder manifested by dizziness prior to commencement of periods of active service in 1974, 1979, or 1990?

(b).  If it is clear and unmistakable (i.e., undebatable) that such disorder pre-existed a period of active service, is it (1) clear and unmistakable that the disorder WAS NOT aggravated (i.e., permanently worsened) during a period of active service, or (2) is it clear and unmistakable that any increase in disability during service was due to the natural progress of the disorder?  

(c).  If the response to (a) or (b) above is negative, is it at least as likely as not (a probability of 50 percent or greater) that a disorder manifested by dizziness began in or is related to an injury or disease during a period of active duty or a period of ADCUTRA?

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please provide a full explanation for any opinion offered.  

If the February 2015 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

		Gynecological Disorder 

The examiner who provided the November 2014 report and opinion addressing the Veteran's gynecological condition found that the Veteran's uterine fibroids and consequent hysterectomy did not relate to her May 1990 pregnancy, did not relate to service, did not relate to service-connected fibrocystic breast disease or umbilical hernia repair, and did not relate to dysmenorrhea she experienced during service.  

The following inquiries should be addressed in an addendum opinion.

(a).  Is it clear and unmistakable that the Veteran had uterine fibroids prior to commencement of periods of active service in 1974, 1979, or 1990?

(b).  If it is clear and unmistakable (i.e., undebatable) that uterine fibroids pre-existed a period of active service, is it (1) clear and unmistakable that the disorder WAS NOT aggravated (i.e., permanently worsened) during service, or (2) is it clear and unmistakable that any increase in disability during service was due to the natural progress of the disorder?  

(c).  If the response to (a) or (b) above is negative, is it at least as likely as not (a probability of 50 percent or greater) that the residuals of the uterine fibroid disorder and consequent hysterectomy began in or is related to an injury or disease during a period of active service or ACDUTRA? 

(d).  Finally, is it at least as likely as not that the uterine fibroid disorder and the hysterectomy were aggravated (i.e., worsened) beyond the natural progress by the service-connected fibrocystic breast disease, status post left breast fibroadenoma excision.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's uterine fibroid disorder and the resulting hysterectomy found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected fibrocystic breast disease, status post left breast fibroadenoma excision.

The examiner's attention is directed to the Veteran's statement of June 2008 in which she indicated that she had a uterine fibroid in December 1990 and that by not remaining on bedrest and having to report for active duty, her condition was aggravated and later resulted in her having a hysterectomy.

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please provide a full explanation for any opinion offered.  

If the November 2014 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
5.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




